Case 0:20-cv-60054-WPD Document 7 Entered on FLSD Docket 01/30/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

 

Case Number: 20-CV-60054

Plaintiff:
DOUG LONGHINI .

vs.

Defendant:
WRI JT NORTHRIDGE, LP

For:

GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74th Court

Unit #3

MIAMI, FL 33155

Received by LINDSAY LEGAL SERVICES, INC. on the 10th day of January, 2020 at 4:31 pm to be served on WRI
JT NORTHRIDGE, LP C/O CAPITOL CORPORATE SERVICES, INC., 515 EAST PARK AVENUE, 2ND FL,
TALLAHASSEE, FL 32301.

1, MARY GREEN, do hereby affirm that on the 24st day of January, 2020 at 2:53 pm, |:

CORPORATE: served by delivering a true copy of the SUMMONS IN A CIVIL ACTION and COMPLAINT with the
date and hour of service endorsed thereon by me, to: TONY FISHER as CUSTOMER SERVICE REPRESENTATIVE
for the Registered Agent of WRI JT NORTHRIDGE, LP C/O CAPITOL CORPORATE SERVICES, INC. at the
address of: 515 EAST PARK AVENUE, 2ND FL, TALLAHASSEE, FL 32301, and informed said person of the
contents therein, in compliance with state statutes.

Description of Person Served: Age: 57, Sex: M, Race/Skin Color: WHITE, Height: 6'0", Weight: 250, Hair: BROWN,
Glasses: Y

| certify that ! am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare that the
facts contained herein are true to the best of my knowledge.NO NOTARY REQUIRED PURSUANT TO F.S. 92.525
(2).

 

MARYGREEN = / \
Certified Pro ess Server #243

LINDSAY LEGAL SERVICES, INC.
7105 SW 8th STREET

SUITE 307

MIAMI, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2020000100
Ref: 2020000100

Copyright © 1992-2020 Database Services, Inc - Pracess Server's Taalbox V8 1c
